mﬁmﬁm Wm pmbﬂﬁmﬁm in mg
' Um ma mmw m Mfg ﬁlm
mmg may Tﬁemm ﬁgﬁhm ﬂing

   
  

 

. Nmﬁmz Wig @pimﬁm is mth m

 

 

 

 

HW.1§O‘.H"KI;;‘ “A;  :1'

f m; @1133?

3mm 65??  3% ’ ‘gzrgm’

Paiéﬁﬁasmﬁg
V5 ‘

 

 

   
 

   

» i
q

@sgmmgmamsgg 91:03 am: gagolmwgoméfg
[@gémgﬂﬁ, @géamm;.annmmapmgg@ﬁémmgamm
‘@§;ﬂ@§1,'20§3§aiﬁ3552;@3Wm; magma: '@3~H,@§5r; @333’95‘1
' ﬁén'nﬂgag ﬂigém am am 1’3 mm 135%,; @7313 ﬁgs; @3391 am
' @316 ms @362 mg; maﬁa mums?” @34‘4253?

 

 
 

1e: “mam  V,    “he

       
  

aka?” 3. Jam? 
mag Swﬁiims mmwﬁeﬁi 

 -—-~ 9

 
  
 

0f ﬁm gm 3f 

' " ’ ma Madggm, Augmey
9f ﬂw   9f W3,
 GE; Sﬁma Ewes
 chﬁ ﬁfﬁm  3f
 Genemfal, J3 ngpi:
v  mes mm

 
   
 
  
    
            
   
    
  
 

 

   

 

3e. Mikey _ WW»: L. gm?
Eat? A. Ayg’iteg ‘h‘ x,
ﬁg 

ea sf
Mm“

  

 

       

  £1 Hmeys 3i
‘ 9f ﬁg mg @i“ New ->
myg and Me awry 

Meiﬁmhwg Jean

  

mam

' 636 R251 at 349'

 

    

ﬁn NSPS m1 IPSD

     

 

12

E

at 42,5 M; acwwi 36 Fedlm T “ at 2438?? Th3 1W3 NSPS
m m mﬂy p1 _ ﬁg .‘ U ans   but @139

 
  

I

 
  

    

Tim failiﬁwﬁng shall mm;  ii.»  a 
-» @1513 pm {1) Mahatmea mail;
 in pmémmim mtg

     

   

 

     

    

lit a mpita}   mm the  r

'  m My; (3) m inmsﬂ in ﬁle 33mm 6f
@pmﬁm; (4) U33 M” an  ﬁne} a: mw mammal
[1mm certain  ” ‘msﬂ . s . ; £5) Tm addiﬁan m" we of
 an k ﬁrm mﬁumiw 0f air

5

an m“ chwga m 1v 1mg:

    

3:43:13

 

 
 
 
 

4mm Reg. at gamma

 
     

EB ﬁg Vam "_::.‘;:':i‘::i:i:"1 e  3 WEE: had
?79 (3611139
‘ 2. drew  "C"
 1m» paﬁmﬂa‘rg {33$
 mmg a

     
      
   
 
    
   

  

  areas (mg areas which ﬁaﬂeﬂ
m meet NAAQSL we gamma}: 42 UBSEC. §§ ?§®l-?515; ma
{2)   a minim}? [121" ° '
in PSE . .  {i {egg areas wiﬁah met NAAQS at
we emigy 3E.» §§ mwéaegz “mg pmﬁaﬁ refﬁ m the ﬁrst m

 mi “New mm Review?” (“INNSRﬁ 19 ﬁne mm&
'2 m It}?    aim 6133:3933 and m
bath mﬂlgﬂivcﬂy a5 “N Same Raﬁwf? (F‘gNﬁR‘ﬁe Wﬁ ghaﬂ

 

     

         

*4 ‘7 

 
 

o

as NSPSG Id; § WEE? (“h 33% mm: 311% awﬂﬁmﬁm 9f
:1 in misﬁm @f mi}? paﬂ W1"; '

 “by my Tarmﬁmbie  ,7
mmré 35%;. § $5616} (

 

      
   
 
 

     
  
  

   

‘r

fat LAER}

 

 

 
 
     
   
 

aims

ﬁammm that my whey”

 

    

 imt air  WE ﬁﬁ twig: "
nﬁfﬂm mlme NAAQS  m9? @3me
 in minimal 

     
     
  
     

I:

Cﬁngesg  NSR mapply m  ﬂew and 
games“ Due m a techﬁeaﬂ defeﬁg MWS Cﬁmyess M3153;
gcmmmggmmmmmmﬂmmgmm 4, 

 by mme ta the NWS ‘ 1~
ﬁﬁm” ag Used in swim ?411(a){4) @f‘ ibis ﬁle?

 
 
    
 

 
 

     

   

   

  

14

 

m “as   mm mm) mm mg.” Pubs
951% § 1413x543, 91 Sm. 1393: mg (39??)  

As the leﬁﬁaﬁw histary mpﬂam

New
at $2 USGC. § MWQXC»,

  
  
 
 
    
       
     
  

     
   
 

      
 

M 33% in mm   ‘ at” "1213 ée
RE 36me 362$ {Nam L 119W).

  



 

The farmer fmﬁ

0f “a WW

0

 
     

 
    
    
 
 

 
 
 

2mm {Aug g 19? y 1:.  m mm W  .
Cﬁwmw USSAW 3m: 13., Nammmgs, Def: .vaﬂiﬁ 46? Uggs 3373
$2 31.25 i 393%}:

   
  

EPA ligand am NSR  ' 
at «m  mid Eater mm; EFA imed muﬂh’pie ‘ is 9f
reguiaﬁwihcw @pr w PSE- in- mas-Mﬂmm  _ 
Smg ﬂame applying me NNSR in Siam.  awmvgd SW5?
 ’ ' 2; m PSD in swim with apgméved Sm and ﬂame

‘ 1‘ .m.
1 ‘ 4‘; :.

iyimg ta “ ﬂab appmvﬁ SIRS—them are

 

   

 

     

    

 

ﬁeﬁmw a 3:33ij  “I n as a  a  >
the meﬂmd @f @pemﬂiﬁn cf; m" addﬁﬁﬁm m a
 mm ﬁlm m3” Fad. Raga Zﬁﬁgm 269463604 am
1% 1978),, The   an  an mtg” “E11ng m m
EP mgﬁaﬁms reng m  ° W " LII:

 

     

we 9f

 

    
  
 

     

 

 

m - want m: m: 11$;
.3  W31“ @ﬂiﬂ‘ mm a? 19?%

     
 
  

d .7 

J."

  

1L1, , w:

      

 
  

Wk  Aiaéama
as a efepimiam

 
  
  
  
 
  
 

by a much mmger mg 636 F.2d 3239

in ﬁg mama between ﬂag m Alabama  A  
’ Li! .

  

  
 
    
  

  ﬁlm 3m m 2.3:; 2., ,,  
5, 19??) Alﬁe? the i ﬁance 0f the revised Afabaﬁ‘ga P
‘ﬁﬂaﬁ 1939 mﬁe deﬁned

    

wish" M
.u  '.

 

mm in a sigmgﬁgmxi mi gmissiam
whim m reguﬂaﬁm Landau" ﬁlm km?” 45 Fed.

52,?35 mug, 1, 193%) ' ham addeﬂ). The ' '
“Exam _ w ﬁg 5%  t a

       
  
 
  

 
 
 

 as 8 _
in amaﬂ amissimis at th 
me parﬁmﬂm‘ change and are a

736. “me 

 

   
 
    
 
  
  

    
  

Whi prim
a  ﬁf 179-5 77 H
a  allow

{=1 I. ,A

ﬁle
.1 r1?

  
 

 
 

 

 1: m‘s ﬂag Warm dafeg am} 
I mcpmﬂmﬁaﬂmmnﬁmfﬁmmﬁtmmmdﬁa

 

9% at ﬁﬁgﬁl In] -;:

  

 

t0 the  Wmmg  
m mgﬂaﬁm’r .Is: “actual minimums?   g the
533% EPA @xplainﬁ in ﬁhg mguﬂm’mfg  mm m ﬁle
m3 Aiabama Paw? dwigim had mm the phrase “‘“pmmtial

.:  ' {he
     as in 3mm 5315M”
and that  had fﬂawﬁ m. id.
‘ aim pmvi’ﬁgd mm “[a] ‘ ‘  m chmge in the
Mafﬁmmﬁﬁmmm Ham"
hem Of  or in aha pmdueﬁign rate? id. 3% 523%236.

 

 
  
 
 
  
 
 
  
 

  
    
 
   
   
 

 

   

 
    
 
 
 

4 that Mm new mﬂe faiﬁadl m meet ..
 mm   

    

 

a; a"
ﬂag maka a  ,
m a ham

3%

   

l JI  5x

mm ﬁlm 193$) mgﬂaﬁim pmvidﬁ ﬁlm an

  

 
F.2d 292 @131: GR: 3,98% and Msmmm Efeﬁﬁc Pawer Ca; vs
Réibag' 393' Ridgm Wm €313; ma} .  EPA 33%
 h) m    iris   7m 3838:!” mﬂesg we
5? Fag, Reg. 32,3149 329328 @3333! 219 M92); 6’? Fed Reg”
@3186, 809199 (Bags 3%  -

9 Ricam Cammﬁs  3.
, l 1  u'  and EMS '
ﬁx, a Emmy gaughtmymkea'
mpﬁa‘ae @M cmm'kﬂm that 
new kiln mm mm  fm pain W hm. “If 

 25$ ,7  Uiij'j’iit  mg Qidﬂmlg
ﬂmmmmmﬁm ﬁlm‘mmﬁldﬁkﬂmgbugifﬂie
Cmpmﬁy   ﬂue mm: km. at  ‘
pmdumm levels9 it  mm m  
EM“ 889 £26 at 2938 Unadm‘ the acmﬂstﬁepe’remiaﬁ @ng aha
  5 i113 emime   it
subjast m NSR: @393me at m pmcmﬁhﬂg the wemld
mm mm mm m the @361 ﬁlm   ‘

ad - mt  an

 
 
 

 

Piggy?

   
 
 
 
 

       

     

JFK?

  

ﬁlm

 

24 In.

 

45'»: ’

 

 
 
 
 

 
   

      
 
  

 

  

11$

wﬂv. :1. ‘ :1  ,D

it, a

ﬂew, that m. 30mg WE 
$93 F126 at 91643.

 

decided WEPQQ simyy E Mm
g m the am. In ﬁma
~  gm at quality @3ng
 See ggﬁemiiy Fm IL. Na 10325495
164 Stat. 239 E (mating: ammg what ﬁxings,  
mined at  1m acm- min ml at ﬂaming mgiaml hm}
" ‘ '  chmges related t9 NSEﬁ'Cangress
ﬂy a? gamma the issmas sad in  3%
HR CQNR Rm N9; Imagﬁz, at 34445 {19%}; mmmmm

 . :  mm leaving it up “$0 EPA

 

m Sewmﬁh is; 
Cmmsg meted am 39%
“1“    

  
   
    

‘1'IEZ'J ..

   

   
  

if? I

‘ 9 @

   

    

  
 

 

        
   
 
 

",1:

Reg. 323M. d3: :33
pmjmﬂad—acmal m” ‘

    

 inwpmngdgamaﬂ 1331 mid ﬁn 
 exng “3 mmw my» EPA Beﬁ‘ we gamma“?!
mammal} iwiiﬂpime fer @1139? "

 

 

  me  mg but 
we SEW ﬂue pmcgedimgg as EPA
WWW. This ngﬁ   M -

wig 53319963 6E Feel. Reg 333256} (M 233  
a 19% Notice @f  ..   (“*NQA’?  g £12m my
  mm 63 Fed? Rag 39,35? {My 24, 1998):
by @ fm-ym . K 

 
      
    
  
 
 
 
  

 
    

“£63136ng by

1

 

1*"? * Full

  
  

    
 

,
i’ ﬂ‘ﬁmsﬁwa Hawsg mm mm mm,

In 2&2}

 

   
  
 

  4‘ 
pmﬂe Saddmmm] min:in and ; a:
w aim.” 67 Fed. Reg. at @1899 MS: wig 
prim m .m mam   WW' :1

   Firm in adQPﬁgd the amaﬁaapmjectedsacmal fest far
aﬂ  Swims, id at gagﬁa (cadiﬁm at 4% GER §V
Sﬁaziiaxgxﬁvxa) (20%», mg:-  smmes vibe mm m
w???   ' ﬂ'ﬁﬁ W‘iirmwmtemﬁaﬂ test ﬁ' 23w 

_ at 4@ mam“ § 52

 

 

    
 

 i  !

   

 
        
 
  

  came ﬁn ng

  

 pﬁﬁxw @538 Chang id; air 8&2?8 
522E®E§483§i§§§5 EPA  ° ‘ V H ~ 1
133% Md] Tar msgﬁmﬁﬁ a  See id; at SQQGQ”
g a mm m the 19% 113163 preamble, the 
mUJe aim w a ﬁveoysm‘  palm far @Eecﬁrﬁc miﬁﬁesa Kai
at 833323 (cadiﬁeﬂ at 4% GEEK, § 5221(bX48Xﬁ3; we aim 5?
Fe& at 32,323!  ° " mg  mile 
Ma’s     ,  US it amlﬁcabﬂe m am
meg mt just milﬁﬁese See 6? Fﬁﬁm Reg at 3%,??? (cadiﬁed
at 43 CPR: § Siﬁﬂlibﬂﬂﬁiiﬂcﬁ.   m rule mviﬂw
mm}? that pmﬁchange
     than past 3mm}  mad
keep 1% mmﬁs 0f am: pegﬁhmge @mﬁssims, 3% m1 at
8%,??? (egdiﬁéd at 4% GER § EZEEmwﬁg Fiﬁhs the We set
fmﬁh ﬂame  simﬁam in which mag   ‘If
  NSRs mm maka changes that migm 
emaith madiﬁcatims: mg Piamtwide Applicability
Lﬁnﬁmﬁms (“FAB”)  11% Clean Unit  and IRE
Pdﬂhmam Emmi] ijem VFW?  Th3 PAL
  “ mm mm apt in m makﬁ whatever changw
ﬂag next ten 38mg   :3": 1&3ng
pmvided that @th yam I;th  mam Rim: a swam
Ewe] 9f Mamas. SW iéa at @9234ng {mm at 4% CPR
§ SEZMaail Under me Clean Urﬁt   mes mm mm
ﬁm‘imebg  mg m” BAG?" (if in BSD mgﬁ ‘ 
(E m WSR regim} may mam Wm: . 
W ﬂiﬂ mm   V  ,,  "flit: ., .’
them changes 6% mt cam "than m aimed the gﬁemmﬁm
 sat by ﬁ‘mﬁr  bk twlmﬁmga 3% id; at
@283 {mdiﬁed at 4%} ©wa § 52.2mm}; The PCP

          

   

 

   

   

 
     
   
 

          

 

:


  
  

   

 

 

 
     

Lifmg I

  

 

 1J3": -

  

a Km
Jﬁkﬁ V; 
LEE H

      
    

 

9 Jmsm R May, ngﬁg 3:

 
 
  

Kﬁsﬁ‘lg
:  amid

 

faﬁn F; Skgpkmi.mmi &  
MW ‘ With mm m the \.

     

 

   
 

 
 

    
       
  

 

efﬁng pa!  Sea id; at smﬁam smasam {mﬂiﬁw at
4:) QER §§ 52523®X2mﬁ3§hx $2521®M3239 5221(2}; EPA
deniw   fm mmsﬁﬂmﬁml m. an mamas @f
gfyiﬁaam $8 Feﬁ. Reg. éBﬁZI (NW. 2  ‘.

 ' Em Q 

 
     

 

"'1  ‘

m

 :11 ﬁlm. thew pmamhm " "
mg as Whig an  ij _
 ﬂesi. Gm Mammary 

 

I 'kia‘ii' m
far seﬁeming me macaw bmﬂima, the um @f m imaymr
Imkback Wad in me mating mum
malmﬁm ﬂag mm
Emit, and PC? pmvﬁsi

l :3

 
     
 
  
 
   

   

raise

year lmkhaetk pmgd
’ 2mm: EPAgs
ﬁrm mm mm
mewszmis.
 the my;

 

  
  
 
  

 

1-2.3

$1 have N

 
 

     

22

@W  thgm, ﬁm
am m  m

 
     
   
  
  
 

 we wk 3 lﬁghly
@f‘ WW9 W6 may Set @3363 an mgﬂaﬁm
_ ‘ 3  Maxim m“
,  mpﬁcimgs am amass of 

 mt E'm 386$de Wiﬁi Haw? 3&2 USE“, §

  

  m1! 3

  

@wrmgs    twanstep pmcesss 5% 46"? Us: at 842439
In 13% firm?“ gap (“@ﬁewan Step 3% we dams swimmers,
ham an the Aﬁaﬁs 1m .  WW9  
   Hy woken w ﬂag mama esﬁm

at Esme? id. at 8426 Hwy EA must (313% But if Cmmssgs
5mm 3%   we pmeﬁé m the wand step (“mama
Step 2”? and mmﬁﬂm’ Wham the agency‘gg   is
baggd an a Wwﬁﬂe  ” 0f the sigma.” M; at 843.
“ mm Wm

  m mm mm”

 

   
      

 
 

   
  
    
   

Eﬁky? Ca. v.

  
 
 
 

 > Faiiéy Simiy ﬁrm? v! FERC
@eC.  25906) {Memaﬂ qmgﬁaﬁm 
     m mfmlﬂ  
m ﬁne facts! Am. Mﬁiﬁg Ass’ﬂ V. EPAg 283 3% 35% 362

    
 
 

 

  

23

(DC. ﬁg: 200% 1% Wm ﬁnd EPA“S acﬁam mm and
 if the agmcy 33% failed me  
m mﬁmma a  
a Miami cmmm Mm the factg  
maﬁmear Vehigie Mfm Ass ’32 v, SimeFam

"mm:

    
   
 
 
 
 
  
   

       

 

efﬁmmam @fﬂw Fed; ResWSyswﬁﬁ F.2d GTE
84 (DC. Cir» E984). The mama @f review “mas m1?
 r ‘ in? 2w: mm- pgliéy judgmm far %t @f’
f’ Egyewwiser Newark v9 EPyﬁﬁ 3w Fmﬁﬂ 15 31 (EC.

 

111E. imam Challmgw

    

 

 it  
mm m NS  
  (m the 3 s the NSR
fmmﬂ m net   r     in ﬁrm pm yam:
ﬁamyare 49 QRR § 6®J4 WSPS), WM: id, § 5221(bX2Xﬁﬁ}
   dam ﬂ‘m this    ﬁg  
Cmgﬁs inﬂamed m Mam far NSR pm‘pagas the: NSPS

  55‘; m existm at We m @f the 19??
    aim " mg the 3989
1111363 an @i" mmiﬁﬁmﬁm m the NSR  
that it  mm 333% NSPS 

          
    

a:

    

y]..-

 

   
 

   
   
 

 

.  @f-muﬂﬁpme 2..
 mﬁmﬁm-Qﬁ“ my main . r ‘ 

 

24

   
 
  
   
 
 
 
  

 as mxieg far actual emiwfm

 cadiﬁgd at 4% {ERR §

   shallemges

w 13m 1% mm maﬁa; :   W
ate fj mid ﬁQlﬂﬁS %

4§ Fed. @g at 5233’?“

$2.21ﬂ9X2l) (19:81
  @ﬂ ﬂﬁ t2.. 

  

   

 

  

Edam W m claim that mﬁd‘iﬁmﬁm
; reguﬂaﬂmy   ~ '2; far NSR ﬁg prevailed fa}?
gt ﬁlm Cmgessg by a mmfamm

 in bath snmmw mmextgn Thugs? the

:1

 

     

The mm ‘
as ﬂhe term
MMﬂa

69m” md éﬁmﬁﬁw  me irffjf
  a  ‘34] Maxéﬁ @f

 

 
   

" 9 ﬁne PSD Wm mm mama
aziﬂ “mm wadiﬁmﬁm (as
 mime @r faeiliiy.”

     
 
   

Wm ﬂm 5;." 
ﬁeﬁmﬁ in semian ‘34

 

Emmi I the NSR the 
mm 7m the NSPS cmm

 

   

 



@f‘

  
    
 

 
 

mm

C (if

 
  
  
   
 

3- 32353 mm. L I???)  added}, But ﬁne 'i 
“my” md “aged in?” refer mm ta megahm magg, W manly m
mge 5m ﬂm  e imam Thay Ireliﬂ 7115 mm mm mm 

 

  
  

1':in

  

\  42 Uﬁﬁ. § 75m in
such, am. axpm  "gm - @f '
"1  ﬁmﬁm” mm gaﬁrm the  

1m
ﬁn?

 
 

 
 
 
  
  
  
 

 Mﬁﬁm 31% imle Eragdm v5 ﬂﬁﬁam 524
U985 62:49 $32 (@9839 far 1%  
  rm it impﬁﬁ ﬂm

m be magma in m:  ’

      

Om 35'» ‘ 
 m the 13d
 § amdy ﬁma @f “ﬁne 19??
, 53% Part L Supra” at M3912  V ::n 
., ms $1? NSPS maid PS1} :1“:  

  

      

  

In fﬁctg ESE ngS  °
33 m m @fﬂ‘m 19?? CM
MW (and  mar

  
  

$éocﬁm‘ﬁﬁ2ﬁh)  
g 3m at clﬂmge in
 Wm

  
  

  
 
 

          

:~:: 2‘

 ‘ @ psﬂmm (w
  as) emiﬁ‘ted 311m m  by m
it 59' #9 Fe& Rﬁgz at 589438  mﬁﬁﬁed at 4520
CER§ mazmgmgmx But 46 CPR” § 60.3%3) 
mm  phyﬁical @1'  ﬁamﬁ   m an existing fa 
whkhmmmmimmseimﬁmemﬁssimmemm
   m which a  Wigs shall be
* g and § @3146?) N 1! that 

3*. ‘ WW sf my NEW

9 49 Fed. Reg, at 53,4E9; see
 briefs: mmﬁmﬁyz mm
me we game 'i 

 “1“ m”

 

    

 
         
 
 

 

1».

   

IF

 
 
  
 
     

 

 

 

‘ M!

        
    
     

 
  

m2,

P  mm ‘ 

 
  
  
 

      
   
 

 
 

 cf mﬁiﬁwﬁm  ﬂag NSPS and NSR  
Cf: ifm’ied 33mm 19‘ ﬂakegnéxgv 66%, N@. am $63, slip 0p. m
Hag-(4m Cit. 31mg 155 2005).; That amen? was  made 13y
°  ‘ ' 1:2. in   ’  Elia? md 53 mmfﬁre
waiveda See VMEQﬁ Tei Cm; v. FCC; 2% F136 9%, QE-‘ME
ERG. Cir, 2W). ASin makeg m 1:: t am an the
reasonableness @ﬁ' EPNs m @f  gamma my NSR

* '  'ﬁﬁm Em dimgeme {rm m @f 3133 1975 N398
  m  this WSW; 6f inﬂammgs Chaﬂemge m We
ESQ m mg mg mm“,

~;a

    

 

 

 

 

      

1‘ '1‘ whim   

     

fessﬁr a?! 63m? @missiwas was,

6? PM” Reg at 305199 (mphagﬁs MM“ Mushy paﬁmrxm’ﬁ
claim is mm by 11‘:  the  mienm,   
  ﬂw 1980 Mk WM? ti? :

attest” Such an, in

     
  
   

         
 
 
 
 

 
  

992 mﬂﬁs =

 
 
 
     

‘ far-"i2 m

$0

  

  

H" in.
  gram Sgeﬁm. ﬁrm & ﬁréeifmt. 12. ﬁrms MS F36 §795
9% {DE C371; 199?}; Siafe Farm Mats Aims $2359 61% vs am

892 F.2d 4345 41?? (DC. Cir: 1986),,

  
 
 

 

 

 3‘ 1115f déiay ﬁf mew Wm  {(122

   

 
  
    
     

 

 is m m a myﬂaﬁﬁ 
   and mm m Wﬁﬂﬁ its
.  Me @3535 Em the new {2&2} mfg has
ppﬂica‘bla f9?  may: Em piamfﬁg   the
@980 male  V,  . mam, Ffthem m mm pending gpplﬁcaﬁms
afﬂw 1980 mule fin  7pm A   m mph}; ﬁlm dispm
mm (which  bablle in gym 3f firm ex 
diwaimaﬁ, Mag! 1 @ addressed m the awlﬁmﬁm
mld gamma  av: i; ﬁzm

 

:1

 

 
 

       

 

       
     

 

 ,  The Wm riﬂes
gnawed We mlmﬂaﬁim 9f baseline
anime by.  3 Wk “gemcewgpaeiﬁg amewable
emissimgﬂ @3 331% 11mm 3mm mmm. See 4% Feds Reg at
52;?3? Wang]? ed at #@ Cﬁﬁe § 5221®3£233 3mm
Pmiﬁmm  ‘  .1: a,

  rm @f” this pmvisﬁm
m am 2m miew

5:" mad whims the  

    
 
 
 

   

EPA’S :rariiigegiwwu' WES  
w “b3 am indicaﬁm“ e
4 m ‘i-i'iin‘:x:£:1ﬁ[. 5% EPAw Tim-EMch Summm
DQCUMENT FQR THE PREVENTNN 0F Smwmmm
BETEMGMTMN mm NGNATTAHNMENT AREA NEW SGMRCE
Maw (2002) (“TSD”). if"  

amid NSR, idgsw aim m2 llaﬁ—ag ., 
:3, ﬂ  that EPA5$ decisimt immeseg a WWW “11%
it Of Ema it”  in which 5Q  u ged “E9 592117?!31.Wl

 

  

   
  

  

 

   

lam

   

         
   

 

 
   

 9? 13% it” NE
13 @9me with New  . 
 In my emg such chamés are

 a, n1:

29

1 1:8

 

make SQ»  mm agency engng  
 5% 3535mm!- ﬁiewgrkg 37% E361 at
EPA Ham 2.  ' ‘

  
          
   

the
has, vs

ﬁmiwmge Me; v. FCGS‘ZW F’de @039: 4% (DC, Chi m2};

Newmmtgs mummy  »
ﬂimm “m 12%  ﬁg 5:.

    

r301.   vioﬂaﬁm m Ad’s  @f 6‘;

Wm ﬁlm smﬁe‘s and ﬂm 175:}  MT in: _.  ﬂag Ae‘t
does have mm fm ham ..  .‘  See Virginia v”
EPA? 39% F.3d 13??? 1438  Cilia E99?) While Mg m
 ” ”  SE3, ﬂaw Act ms EPA  
“ml ‘  i  3% 42 1.3.33.

3? 3 ,,"ii’

   

  
  

  

 Em web? 1&9 gamma M   an“
§§ Mia $92? 75%; An  gamma
1   3  mm” deﬁnw as:

 

 

my Dmimﬁ change m m" change in th»: 

3Q

@pmﬁm m; a WWW 39mm which in

mm the
IL Qf my 33 t‘.‘,‘_;-lllB-'1!HIL gamed by “ ‘ a

mmch

               

 

M; § fiéiﬂiaXﬁ} Ta  1‘7   a chmge “macaw”
emissimsg {be  ﬁm caimllme 5% hamﬁne Reva @f
“33mg?! magim’g 3&5? Eed. Reg. at 3231a The E989 rule
 :iii. “Magi  as “@913 avmge may Jim mm per yam;
at m We mi? 36%. ﬂy  thﬁ  min a ma.
perms] whisk   ﬁne Mmge} m6 whim ms  "   
@f mi mm apemﬁm” 45 Pea. Reg, at 5233’? (cadiﬁad
at 49 GER § ﬁzmébXElXima The 19m wk am pm‘vided far
  - -'%i"".”fl1ll" aim m it

 

 
 

  
 

 

        
      
    
 
 
 

   
 
   
 
 
 

the

 

{1! ﬁg  __:.:: w 
 mm” i mam use of‘m  ., .

$339

: 3mm! emﬁsgim “in
'pﬁﬁﬂﬂw” éﬁFeds Reg.

 

  am" am deﬁned] as “ma mmge was in www.-
year; m: chh the mimiam mm smug:  aha William
5 i any mmwﬁve  1: W993 Swim my the  “  

 
    
 

   

  
 

 

mm me .3363;  at 40 CFR §

ﬁﬁﬁlébﬁﬂégﬁﬁixéﬁg m i may-11m we a mare 
   periad wade ﬁlm ﬂamieyem-“Imkbmk 
at gﬂgwﬁo A ; , ° ‘ ' °

 

    
   
 

5 id;
fw wﬁh

 

 

 3’: We? F; Wiiiiﬂm

 

'  @f

31

(bﬁgﬁéiﬁiﬁil
 establﬁ

       
     

    

' F 32,323; m 6? ed, R
40 GER, § gzgngbwsxm,

    

       
 

,      gm: raise mm m @‘f’
‘1 m m mtg-32w lmkbmk pended, PM they " -‘ 

 ﬁle mm: mmgk mad ME

  
  

    

 
 
  

millemﬁm @f a WWW mkbaek mad is arbitrary a.
mpﬁcim baa-mm it QQEEWW the  '3‘“le ‘
Wmﬁing and  “ , “ _
W3 mneth ﬁlm M “@m" chaﬁﬁsnges m 111% im-
Wad mm to   m  r  @f‘ v. 
EPA Waﬁm under ma  $33 int? Faénwre fast, 19,
“EPA? 9% Rid 3349 339 (mam: 199% -

 

 

A» _

   

  
 
 

s

‘ P 1.: _
t0

          
 

  maimatgg mauan ‘af a WW   _ 
m mdlm“ me mum  ” Iam‘bigmm, but may 
ﬁne mm m gm ﬁlm mm 3365    Sm Eﬁgfm-

 y
. ‘ x
a

n

   

Mfm ASSﬁﬂ v. S, ﬂmﬂr Qwiégiﬁégmg. ES? , 124 8.61; ﬁﬁég
3? mummy Nmﬁ, 3110}: EM at 13; Am. Faﬁh 53g“
  v. Gifcm

mm (2

 

 

  
     
  
 
    
   
 

       
 

 ﬂag mﬁvﬂ @f m wwﬁhm‘ V7
- ” ﬁlm value am can; We mm

W of the cm immediately   ﬂm
 r: Gfihé   mm the vallm @f’ ﬁlm cm ﬁvg m" m:

L.

  

,.]| u "  

  

 

  
 

 

  m Jim chaise ﬁf {he imayear Imkback
pariﬁdl 33 emﬁﬂeﬂ m   under Ckwrm Swap 2 because Fm
is Tagged mm a p  9f the   term
ﬁmmasgg.” 67 Fed.  , at $0,199. EPA dispmms the vamiéiuy

  ;,2m  9‘ WWesg painﬁnmg wt, fm examples

.!

     

      

  
          
 
 
   
 
 
  

    

“  @fﬂm swam “Hm ,

   
 
 
    
 
     
   
    
  
   
 
 
  

:; mmme far ﬁg pmrpme @f
Wil‘rmeﬂm the mg  _ ” ammnse Hemag

 g” 93f
during
agreed that
maﬁwﬂ

  

    
        
  

farm m u
' the; change is
  iSi mgﬁed m
 It fiang ihat
*9 ages mi: plainﬂy and

a ~o

 on ‘ am ma 
penmﬂ mm madﬁatﬂy g

 

 

we 

33
ﬁfths   widen? Chevmm Stgp 2.9 5

We? Gamma Step 2
tim @f m 

 

a mum must   m me agamygs
 mummy team  it  
 an @f w: a; mﬁdm ﬂm we
 ad t6 ﬂag I 3 mm by ﬂue mum” Shawna 4&7
11$.) at 845 (gnawing Uﬂ§i€d Siam? % S‘ﬁziaiwr 36‘?  M43 383
(1961?) In  the 5.2 ’§  M: ii: is mm m

 when ‘ﬂm mgﬂam | ES liui‘i and

 

.~ ‘7,

  
 

     
 
  

 

        
 
     
   

   

 

magma  the 
 Cm wicks.” 3%, at $65.

 
 

wun‘v‘:
mmmmﬁm @f the

ﬁn '

   

   
   
  
 

m chame m-memre‘mmim that
ms. 53% id; m 843% In W aging ﬁlm

és f‘i Q  W]

mﬁg m   m

u  as We is m quesﬁmm

    
  
  

 

       
 

  Mgfmﬁ’ Emery Em, I336". 39.

3295 (Di; Ch: 29%} ; 7:
an Wham EPA descﬁ‘bes ’m is briefag me than twenty  9f
mpmﬁenw withﬂie NSR    imdw ﬂm 1989 rule anﬁ'mme

 

 

  
  
  
  

 

' [I ﬁdmm Er, fm Resp’t at $9, EPA 
I, that: me 119% mie mm “mm 

 md 3&1de gm imam Imkbm‘k 1
mm» ’ and  :iljiIEi the NSR j}.
 61 Fad. Reg. at 3891252a B

   
 
  

   

ﬁhe 1989 mm mte int ‘ “
gm, § 3% Ncbmska, Nmih Daggme Scum Cm 30mm
Mam I1. and   ﬂaw wiﬂ‘i EPAas emclmsim ﬁlm
theNSRpm * ‘ﬁamkem fmmmy  

Overdue m m fixale Bf. fm Mg  12.}:

   
  
     

a 5

Ag tin imam k.

“

Why

1i
  mm] m

In m

 

Is at 3mm, w

    

 @f m tenaym bakok parka
‘  pmblﬂm mpmimmd umﬁeur the

,.  Maw ﬁlm under the 1989 rule” mbﬁshimg a
'  " " Wm  m ﬁlm tam-ayw paﬁﬂd
g ﬁn damage was  m m

  
  
 

 

 

35

   
 
   
 
  

" at 3392ng EPA 

ads

  

We] 0f 3mm

3mm

 

 at a fagil
ﬂaw-eases

      

 
       
    
  

 '1 ‘II’:
M Frmwian, m EPA (Dec. ﬁg 11%6
Eﬂnﬁvamfr WE} EPA ::

 

    
 
 
     

‘ pari is
ﬁmm 63 Fed. 

 
        

at mam-9.7 

 

36

    

mew-waxy  ,  Sm  MARCH Gama
INC“; Bwsmgss C ms m MJQR EMW‘TING SQURCE
  {199?}   CYCLE Smnﬂ- The My
11;  3% 1  r ,,  A

*3  _,  W8

m  3' a2, 1? _
. , .  ﬁnd mmgmaemgh cycles mggd mm mm
id; at 36»

r

   
 
 
 

        
 

 

 

   
  

 I  ==: ‘ w a? a ten-
ym’ immkback peﬁad because none 9f the 3 game in ﬂhe mﬂy
“  ﬂyclﬂw 16mm ﬂaw ﬁght 3 ._.7 and the study did

 
   
 
      
  
   
 

 

with  em, Sﬁé’ 6‘? Fm m at @301; BMW Meme
Cememg 889 F.2d aﬁ 291-298. Hence; ﬁn Iii-1::   cycle may
 7 : MGR. peﬁaﬁ “E,

g a 5§iﬂngilE

  

   

   

    
  

m ;

cmm mug defer m EPA”§

£51 W

 m the

   

     

37

   
 

 
    

""ilji'l’ﬂ’fli

 ‘ ‘  is haw m m x _- . .
can :1 in m hrEefﬂm m @H h   hag mm campﬂletad a
ﬁnﬂ Emmﬁ 

 m $6

 

        
   
   
 
 

   

4.3.1»  g:

             

   A   6f   
ﬂiﬁ Awarding m Naminme   @f @16 mime!
ﬁlm mica cf gald   at 35% pm? ounce: in 1983 and 1198&
' :I  199$; 19%,, and 2034p;  
for the

 

 
  
  
     

 
 
 
    
     
   

 

.V
I] 

 I :5 6‘? Feda Rag. at 305.2% the  with
Emﬁ“ imdlimtgsg 5% MW CVCiE 3mm at M. Bum
aﬂfm‘t t9 pmmem  v ﬁmfbﬂi’ﬂy   
EPA chase t9 appﬁy a mad WWW lmkback Mad
_  7m @37er mm M

 
   
 
   
 

 

    
    
   

 scam hm ;

. m paﬂﬁacy chaigceg whim maﬁa
m, is emiﬂeé w- arena madam C
s E m  4, mi @55me is
me 6AA; See Qﬁmgﬂﬁ 46;”? US! $1 8:443,

  

   
      

h :m

 

  
    
  
  
  
  

   

ma Pmmw

  
 

  

FR $2.21(b){3§}. Tim

M V”. A J :7
m n

m
" 3% 45

1Q).

 
  
  

 

@391 or
in 2% Wm

    

   
 

changemmdto

 

 

 
 
  

A _ \

$35 gm“ 9%?

 mm With ms

 

n
1'? 

       

3

3a at 34
ed that a temyear Emkbagk 
cxpemimmwd mm thg 193%? mile
md  _  film 
a ﬁlm IL!

9

      
      
   
   
  

 
   
 
    

m EPﬁgg
mﬂ  mm m
 gaff ‘the MI»

 

a,
Iljiz' ‘l :33]

 

if. m 
0? Menu

 
 

   

‘ V ﬁlm Awg c110
peﬁed is art and it:  ” '

  
       
 
   
   

_ A . publﬂic
 gﬁmilwly mmd that; thg ﬁvegyear
elmh’ic  is whim m capricmxs

 m  . , * ﬂﬁg gmﬁmﬁm
3;; “mm moi”

 
    
   
  
 
 
   

mm , . 2113102 311118 '
SEES mama: Omﬂﬂg , . ﬂ _ 
   paﬂuﬁm a  WEE E11136 @333 i"
at 133 Elm ﬂaming Pawer, ﬁm 3mm
 V «1% maﬁgn m ' " »3

G

   
 

ism:
undaﬂmmmpm

 a “- Aiakama P
S93 F d at mam

 

’ A  ﬂing“: me WW Imam;

 

  camm
 995% M: uraskyg 

Ema: ﬁﬁmé am
  

 

D g NSK  
M

y
aunt’s

£33 ‘2-

 

{N

ENVIRQNMENML Emmcm as “WE 2mg FENAL NSR
IMMOVEMENT  (29923 (“ENVERQNMENTAL 1391mm
‘ vsmgm EPA “bellievelsj mm the  Wm mm kg
ﬂy aﬁemw by the tennwa Hmk‘baak pmi’ad “and 3m
   Wm  m it; :6? Fed. Reg. m 3&1929 Ag
mm E E EPNS Emsﬁﬁm ﬁlm the ﬂuencyeam‘ Backhan paﬁigd

 

  
  

 

 
  

   

 

 See  as Mews

42

 

    
  
  

ﬁe NSR

  
 
 

   

mm m   1: L  exism’sg 
glean Au“ Act pmvidﬁ ﬁn“ several] when" c 
 m  ii .III’I’I efﬁmg: {bf 
Natﬁana]  Air Qmﬁty Stand 19mger
maplememed 'ﬂmmgh emf  State Implemmtim
Wm ﬂag NQX SIP ~  11w Acid    m
  em Thug, while NSF; was

 by  Q féms particularly an   mm
are mewiy ﬁansmmad @r iii/at mam majm” madiﬁcaﬁm
 @ﬁhw ﬂwlS fan”  ,DVIIT W

   

.J

 

    
 

   
  

 

  

ERAS NEW Smizg   m
111? m J: AS “Mg 

 
   

[Wm] mmm which ma cmnggﬂaelﬂy Wmed  ﬁlm
[2W2] maﬁa.” ENWRQNMENTAL IMPACT ANAWm at 3.
Mwmver,    mini m  safeguwés im the
2%2 maﬁa m Emma air quality; FM'M 19
adjmmeﬁi dam:an 10  gin 
at @9238 (mﬂiﬁeﬁ 31 46 CPR.
8mm a We can we a WNW
‘ +1 inf .4 

   

  

 

     
      
 
 
 
 

  

‘iﬁﬁﬂbﬁe
Fmﬂwmmm EPA rejm Emime midwag as ﬂawedg

m, BRASS  m ehallmm WEE

 

 

 
   
    

 
  

‘ w: Rgmm QR RQLLEACK? Haw EPNSCHANGES
m NEW‘SQURCE   Wm“ AERPﬂLLEmﬂN EN m2 3mm
   d fmmd it m be ﬂ 
TECHNICAL Swpmm Dammm m3. THE PREVENTEDN 01F
Smwmmm DETERIQRATEGN {P33} AND NQNATTAINMENT
 NEW $®URCE REVIEW (NSRjzﬂgmmmmamm {2W3}
1123932 fmmwgmgmmm TSDMEIW 1111 Mama; EPA meetﬁé
mmﬁymm {Ditdﬁdm‘tm

 

        

  

 
   
 

a?
%

  

‘emigmmamewmde minsﬂeaﬁmfami’ts
 WM arm w m Kb Mamie I
at IZE-Zﬁ  iii: %:":1:- @ﬂ‘kmd m 

 

      

  
 
       
 
  

   

 

-!:.
a

khan perm

  

1;: _V  m gmmm
adjusting “the mum 

  

4-4

          

" ream NSR  Mufti; EPA’$ 1999 Trends  I
 Imamm, EPA Mmmgaﬁ that
' '  @f “ﬂhe; NSR mm ”’

 
 
  
    

 

   

mbﬂHam 9f winch are aﬂ’gﬂw by

perﬁad. ids app“ F at 354. EA 
lﬁﬁ'ﬁ M was m  3
‘ " " ?@% are mbject m

 
  

  face Ema? bageﬂines under the
appﬂied 1mm the and @ﬁ‘ ﬂue
   TIME Imam My Elie 
Wm 7s & mm}? m" d
Emil dim 19 ﬂeﬁm’eﬂﬁﬁﬂ mmka demanﬂ, $11:

 
 
 
  

1202

 

ed
: 1m mi"
 Even in mg .mg it is rm

 

   
 
 
 
  
 

clm mat a mm °  wauld mm ":2: ;; mg
53 dighﬁeg um "  [113$ 19% We}, in request a mare
 m prevﬁmzs m

 facing
mﬂi’bﬂe 2:

 

 

       

hasﬂﬂimes am: he   ﬁche [1939] rulc’s
  : ative pmiadsa” M; app. F at 6.
gh EPA Magma m it 3'  

 
     
    

 
 

 

ma M ﬁppFat‘i A
@f    a

mm 9f ﬁlm mew}! NSR  I
lmkbmk period “W mt! J  
 mimmﬂwmﬂeﬁ Id; appo F at 8.

   
 

 

m can hamm public health ‘ Gwemm

 

   
   
  
  

 

Cﬂmﬁﬁ ram; We 
  m  3mm

   

welfm casts. Again, mlymg m
‘ i: r“: 13mm  EPA balm mm ﬂag 2%
mm “Wm m in mm   ﬁmm reduced?
"  ~  Bx: fa Respaﬁ at W  

 

 

 

3 CW
iﬁ ﬂag mmﬁ it  mm m dgfemmes
m m E?

mam that ERQS   a e ‘ a 

 

‘ 5‘, 

a  Em, 655 F.
3133 336 {Dag Cir. 1981}; cf: Me Warm? Ewmammem Ca

46

  

I 0C. Cs 2%

      
    

acmwﬂﬁigw ﬂaw its “1%
 dam and mm

,   ta me rules” 

AVAMELE DATA m MGNITGR THE EFFECTS Q? m 

m THE NEW SQURCE REVEW PRQQMM 24 {29%) (“GAG

Rgpaaﬁm. GAQ mum far exampﬂeg that se EPA lacked
‘   iﬁ’ reliw ma “ 

 

 
    
  
    
    

 

   
 

.; "A

& NW m

  

M m mime

  

 um;-

u m. .‘X‘ J

.0- ;   m I

 

4?

Maw "they wwlld.” Am Famﬂy Am an 1?. FCC; 3&3 ma
“55$ N166 (DC, C53: may @qu game; m ma 1m ma
833 $$@ (DC. CE: 1993};  it. gumﬁm    3;; s

 
  

  
   

Fm m§ in mm m  
is maﬁrﬂlﬁ m ﬁe :

 

at ﬁlm available data @3 mt Mia: a

   

 

in. mmg ﬁﬁm ﬁlm 138% mid  bﬂiﬁm mm ﬁlm i
milky mmiuﬁim” Mam? 'Vgﬁicie Mﬁsg ASS’mg 463
q? ﬁsne' Mmm 24% £36 at 1133., Nm  maﬁa; ﬁlm Wm
@vidmca $73 Elbe remrd may alga 813W miner mmlusiﬂm a a .
my!ng us ﬁam minding 11m [ﬂag  e‘sj decigiam wave
mm and mm: by me WM” 3% Lem? Imam: $335” was
EPAQ 64? RE 1139g 116% (DOC. @ﬁ: 198$} EPaéas exp oil. thg
 JET:ng   and @ﬁhﬁl a ‘ﬁﬁwaﬂ mi  
ﬂing fa  and ﬂag chain made?” Buriingmm Mck Liﬂﬁﬁ,
Ema m ﬁwfieé Sigma 3?] US. 1565 368 (11%?) Wmm at»
mm pmvidg a Wis. fcr tbs mm m mmﬂwzkaﬂm  MW
9% ﬁensym Imkbaﬂe pcﬁad is  capﬁcim ma am
@f  m”  mm in amfdamg with law.” 42
U.S,CD § ?6€3?§d}§9)5

 

 

    

   

  

 

 

W. Mﬁhﬁdﬁﬂﬁgy and Emfarmabiﬁity

 
   
  
  

  m ﬂing Qﬂl‘ﬂﬁl’ Ira]fo the actual-ms
’ s wmmﬂaﬁim we camiﬂa. m

   

m6 elm  s to m features @f‘ the
2m mﬂlﬁg the
ﬁﬁmm  I.  I v w due m
“I .  3V,   0 9 far, the

Ag

 “ 1mg” ﬂfw ENE 111383 in ﬁﬁég
a My Wm] ME in a  ‘
ﬂ  ‘ Mam   maxim m
 ,. mﬁwﬁm m   ﬁg ten-W lmkback
pm‘imi} £0 expemgﬁ pasﬁclmga mﬁggbm. Thug metavchamgé
  mlmlmiam excmwdeis any  immeases that “an
24mm period med m blﬁsh ﬁne baselime mum 
.1 ~. g and that are 33% mm [we ﬁw pmﬁmﬂmpmjm MWg
my    due m plmduet demand  6?
Feds m at 8&2 ‘3 (cediﬁed at 4% CFR § SEEKbXMXﬁﬁXQ), '

2;: cm mks mﬂy uﬁﬂiﬁes maid tam   af
 ‘  5‘? Fed. Reg at 3233?; gee aim
6? Fad“ Reg.) at mgmam ”'

 
 
  
  
 
    

 

 

   
   

   

   
     
 
  

:w m; examsiam as a
i ' a; 1: ca“ EPA “iemmﬁveiy
mmﬂudeﬂ” in the NQA ﬂm We ﬁg;de mm exalﬂmiim Was

 mime ma shauﬂd mi: be comian

        
  
 

 
 

    

. a . @2186 m a if??? " ﬂ 
':  emiwimrmigm
m MM” id; ‘

 

~  Wm 31: aed ﬁne 29% I In the
mﬂegg pmmbﬂe, EPA explﬁaimad mat “[bjmh me  am

4?
impﬂmmﬁmg regﬂatim indicate mm mm 311mm be; a 
W  ﬂw  elmge and my mechange mmgﬁ
in mﬁssiomse” é? Fed. Reg. at $9293., Ta that m the rule

A  f"? m @1313 Whﬁe' ifE iﬁ 

 majth id, at 8&2???  
SEQWﬁMﬂXiﬁXQE}  his ME
mcmwmﬂdhwembmmﬁaamﬁg‘.
mimiem Wg mew 91“ m  far this ;
da   cﬁe any. Ta b3 Sum whm a1 mam- alﬂgges
 i. Wee mid “Wm change 
ﬁnalﬂ rule {is} an  w  . s.
is :78 Mng ﬁnigéwﬁﬁ 1:? me pfﬁpiﬁmd' mes” 
Accem P637553; Sim}: Grams 225 R36 at Egg Ya hm:
*   inadequate maﬁw

 
  
   
  
 
 
 

   

 

       

 

  

  

:ﬁ,‘ \

    
 
    

   

Carma

exclusimgs beneﬁt
” ' ﬁf an  m :  

mlmahmg E the 1. .A

     
    
    
   
   
      
   
 

w   we pmij that it wmﬂeﬂ
 Mn @‘llher 

sap e demand gamma  

ﬁﬂm a  murals-1:"

them are mm where m

   demand 

am a ﬂ”me mugging 
 damage iﬂ raw mm

’ 01h“ new markets; and ﬁnpmveﬂ emch 

 

       

  
      

 am mem‘imbles '-
uma‘ mam hmvﬂy mam 111$

  

  
  
    
 
 
 
  
 
  

Agem v. FERC”, 315 R d 362,
 am Wow mimed my “mama

_,  _, Hem m we have
  a  ample Sunng im ﬁne mm”

    

Nextg  1
mate a pm”; 3c exclugim far  H .‘
WWW, mﬁi m m chaﬂenge EP § im
 “I  
 m: a Sta
 ::;r:,.;,:;.;'f. $1?me $33“ p9 
m Wkiﬁa mswizs m ﬁn Wsskm @fmy @   m
M 42 um” § muam
addeﬁj=as  “a cam Elk  a: the passe!
 and any pasmhmga 1; in amiggim.” See 67 Fedg

g. at 89,233  40 am. § 5221®3§2xi3y Imam am
what Ehg m   ‘

  
   
 

 

   

 

   
 
 
  

 “ﬁlmy    due ﬁe
~ _  ‘ m ﬁfmmlﬂatedtmhaemgem

   

   

 .    11m mum ha
been w: dining ﬂag Welling peﬁad W What are
alga Wﬂaied ta ﬁn pmaﬁmﬁar pmjeetf’ .6? Fed. Kg at 8&9???
  at 4@ CPR § 523E®3§4mﬁi§®§l m lam: magma
s‘imdudieg] any Emcmmd uﬁlﬁzaﬁm due to pmﬂum 
mm“ 59% id; Ems, “SEE  a 1
  must mm Mama exchﬁimg
mjmﬁmt “(NE [331% mitt “
level @f’ mﬂimm  ,-' r
 gamma m  7 
(2) ﬁg in  is m1: ﬂaked m ‘ ‘
chmgeis) made to 1m main” Id at 893203. As EPA aw;
explained:

   

 

 

 
 
 
  
  
 

 

 

 Step

7 Pizmrdg 
Sfma M; 393% mm
Baird; Péiiﬁgy M 93?, m

 

 

Naif J; King were an ﬂse WM
Manama '

 

Tame: @f Cmﬁemm

domwcawmemm w Geoaseoimoaoaesa n Be a as vet». to a 0 “can a u a acme-m as :59

    

 

    
 
 
 
 
 
   
 

new: menace-OS zonwooaowu raw scrum mu 

owaeasssaamnnmmunzmﬁmsnewu 99593562231

en;qu 8600689! 000: I500- weseeia ass sun 5%

mmyule: nnwaegesm saosooaeeeaoaalm4? .
- 

    

  
 
 
   

'  Emma hm in mm be
  m the

      
 

 3km  ‘- ﬁhg mdiﬁﬁen
be summed Emma 3133 pmjecﬁm 0f

 

itsream far

 

  
   
 

,

   

mt keep regards maxim they mm ﬂm’ee  Fm

,  m pmjwt pastsehamga emﬁggimsg 1111mm
@f  The mummemspmemiaﬂ WSW. 6'? Fed Reg am $0,279
(cudﬁﬁad @1149 QRR § gamma».  
lapmjemeﬁaeﬁm] Est? 3011er mug a

a

“nigger NSR by   waging

 

 

 

     
 
 

(b) Lidmtﬁﬁmﬁm 0f the emisng mg) Wm WWW

 ’  NSR mﬂmm @3316 be  by "6.313
pmjact; and
 Gfﬂme applimbiﬁiy 118% used 16 damning

S2

  
 
    
   

  

 

the data f9

 

‘  '  $33 ﬁne Wm H W Chang” 
ﬂy? at   Sea id. (meltiﬁ
Slﬁﬁﬁ’jiéj iii); °  in ..

     

     
     

 
 

   - sg W
zjmgéxvyﬁ, wﬂw :;.:. 
..  NEE.

    

a siggﬁ    mm  map mm mm at
- ‘ imm- ﬁn data m which may bassd may pmjwﬁm mm
mam-d3 9f amam  N See 3%., (Wed at
40 C FR. § SEEMKMQ} ,   
 “  maﬁa dwide WWW-m keep Imers J: '

  
      
  
 
 
 
 

 

mm? chmgag- EPA mimmﬁ ﬁrm malmﬁmpmjgmedw
 unmfmeahle. Hwy they 983% will EPA
mat mmes are net asexan NSR if may are gnawed m
We dam  ] mm   ’ "

 “3| ‘

       

 

 
 
 
 

  

See. 5? Fed: Reg, at 323336., Gﬁvm that  16m WW
actual Waﬂmn   '7

   
 

   

‘ ‘

    
 
 
 
 
 
 
   
 

 

 wheﬂm' madmanga
 amalgam beyond exme Mmmg m avaigﬂ
NSRQ mm 73 mm ﬁggmﬂ  " the actual-ma emia] “East;
“aw;  6m m emhﬁsh am  :5;  

m; pmjmw mumgg actual 
, maﬁa the meamz if;

 

 

    

m @1436
 nmmtﬁiﬁes- am amepﬁsd
we? ﬁrs" w" m amememmﬁaﬂ west, elmmg the ma fa?

 

  

 

eepmga: 6? Wk] '1‘ 311m  emiggjim gal-mam Wing

 " 1:: .: 51‘"!qu ammm ggé fa:

 
 
 

amamnmapmjemedemm

W]? m  m “it

years a5? dma m wﬁfy mg pmjgcﬁmg’  a .
Reg at 32,336 Undﬁr the m2 mugs by mmmsta SQ Wang as
 fmsee m “F63 bﬂe ' TM ﬁhmggg may

' " '   Wham no abiligaﬁmm
m  la-allané  that
‘   SW 6? Fed Rag; at

77 [my

8992??  ai 49 (SEER § SEQEIKI‘XQ}

 

        
  
 
   

  

 

V a
mask? have m
ﬁlm EPA has  v

 

 alkma it w idemin

 

 ‘  WE be may cams when there
m be a  bk:  m a signﬁﬁm immge Willi}
mw§ w ﬂag mm mm  mew mmdkegpi’mg
WWW  them egg.” Bl: far Resp“: at 9?.

 

 
 
   
 
  

shmﬁim‘i . a a will
@fﬂm N313, Rule???

 the mla
 . ‘Msmablﬁ
 t <  am:ng ﬂing
thqu EPAQs abﬂity m mm the NSR magisimg.

Ammrding 1@ @& “aha magma 9f vigmmms Mammem
dmmmmﬁ "mat Ems is willing and Ne w  its mm
mad ﬁlm   m an   m be aﬁm‘mm-ﬁm haw-they
detemimg wheﬂhm? NEE appmﬁesaw 3%. at w}.- T@ b: sum, the
ward maﬁa a   ate am   NSR vimlmms, sea
Cam} ML Bmwmg Amt Envﬂa Pmﬁaﬁﬁm Agencyﬁ  
 fag  at Clean Air Mammem Rm
Cmfmce (NW. 39 19999) but HA never explah‘ss lmw it: can
  7,, r . .‘ f r . 

 

   

 

 
       

 

 ,1

55

Mame “Wis inﬂhmmaﬁm may ha 
ammtyf 1833 $35443 »

 

amid 3636653 diam mgm these
  m keep 
is Wmﬁbﬂe simpﬂy

9% appmachma

WM wen

 

56

 
   

- ,

mm ﬁlm a Q‘wﬁmmﬁ 
mammabﬂy passibh Wﬁﬂwm
 mm ' “7% ‘l'. m i:

 

paper 1mm, hewevag

@f  ,9, iii WWW

Ali

 
   
  

   

v '2?

  

    

3L

         
   
  

 

  
 

  

  EP m Wed m  haw it 3% mm NSR
 the ram ‘  we will 31313;: far it

‘  mpﬂmaﬁm fer ﬂing “Immna We
mm a? m devise m appmpﬁaﬁeﬁy  

 

 

V. Pianmide Appﬁmbiiiiy Lﬁmmﬁam

 
 
  

em skiinaauz‘zg m m e!” "

   
 
  
 
  
 
   
 
 

g mt“ @f NSR '

    
  

ashes an    
 QﬁSs See id. at Sﬁgﬂﬁﬁl 
ﬂags 3mm “ﬂaws? mad
Applicabﬂi‘ly  .1}
 See ii; at

 

  

V

   

yam see id; aﬁ @9236 (cadﬁcﬁ at 4@ GER. §§2£Efaa§€$§€i§§$
and may be 1‘  mm m the expimﬁﬁm ﬁf‘iﬂiﬁ WM ﬁmoymr
2am, see M1 at @928? (Mﬁaﬂ at 46 QFQR. § $2.21(aa}( my),

“  Wm mmmmﬁmg wad
id; at gmzsmg (mﬁﬁﬁed at 4@

   
    
 

 

m§ 522W
 ﬁlm 4:

   

52.21ia3)){13))9 “aging am 9% few I ‘

5?

 

at saga-$3  at 4@ mm. § 5221§aa§§123®m (m).
The mmﬁmrﬁmg mam must be  ed. by EPA9 3% id; at
803287 (mﬁiﬁad 311 4G CREE § 5221(aaﬁ123iiﬁgbﬁg and mm
 :11 every ﬁve 
CFR § EZQIQMXMBGQE
neg m 

 

     
 
     

  
 
  

   

muffs 12 .. lb
4% GER» §

‘LI‘V‘E ﬁg 

Wm M 2mm  .v
Thesfe is:  faﬂ fm‘ the same  ,

 as m the mmayﬁam limkback WM fail, See
gupra Pm IIL Em   °°  aﬁm Mlmga “the

     
    

 

 @f ﬁne ﬁmsyAL m M  
0f PALg hm 111%? ﬁﬂ m Magistrate that PALS Ire Emma an an
 

Ila”,

 
 

  gammy imerpremﬁm am am 
mad capﬁcﬁm

     

Tm CA5 is gm:  haw t0 mmmﬂaﬁe  
and bah ﬂm Supms Cmm in Chewam am this   37m
Aﬁaéama Pawer mkwwleﬂgad ﬁlm EPA I‘m 11% mﬂmwﬁy m
 “ﬁncream” in mm at?“ Weméﬂa   Sm
{Thaier 46’? US. at 859-66; Afﬁbamg Pﬂwerg 636 R2@ at 4%
mg  W‘s;':’=:é:§rim; paftﬁimm dﬁ mm chaiﬂemﬁ WES

     
   

 

mﬂ. ,_

L,  19  a  f i‘  u, my 
ﬁn myem PAL 1mm vida‘ms the  @313: :I; ‘r
9f ﬁiamea Pgwgr because Eﬁ mm mam m “n W at”
NSR 53% an ‘éiils S in caimira «mu:  mag ﬁha ﬁw

year mmmpmmﬁy ad mummies: 5m 2m 1989 mﬂa See

 
      
 

       

5%

45 Fed Reg, am 52936 (cﬁdiﬁad at: 4@ Cﬁk § SQQKbXBXii);
EPA amends that PAR are mt mbjgct m We ngpgmnﬁty
    may    mmewide  and
do mm we‘ll—y an the netting of  Emit 
 6? Feds,  ‘ at 8®§21§8 m  iS amiﬁcﬁak
Wave? Wuse'mmwidg MEWS »  Tam “the ﬂea?“

'“ .-  w   .'

   
   
 
  
   
  

 

mm m aﬁgﬁ ﬂag. I?
pmcm far 2:: ' 

 

a: and ﬁme cmmimg mm” MA at
M .‘ ,, ‘ﬂm ﬁve yams “mild rim pmvﬁ’da “a
11:: peﬁad Gf mguﬂmmfy   w inﬂame 53mg 1%
, _ r  ""   @f mbﬂamﬁa] ‘ 
meﬁgaiy m-egtablﬁsh-a PA‘LQ id. at 3659219. In estab _
PAL am EPA ,V m Wéﬁ »‘ “an appmpﬁme ﬁrm 6f
mguﬂamy =  mad “3 mﬁcimt pﬁ'ﬁQﬁ a? ﬁne fﬂr
 " 'Bang—tmm mme “  " ids -- HA 
chime a;  ' “

 “ﬁva
 £51m Jar: ‘
Reg. at 523ml,
EGGE wig, ﬁg '
Wad wag 11%
Wild in ca 

 

   

    

    

     
  
   
 
 
 
   
  

 

 

‘ as the mime duratim aver
ﬁg canduﬂei” 45' Fed.
 in the  m the

    
 
   

 

But as EPA. mp

swig study
was; mm ﬁne mammal  cycle
 farm}; mm.“ 6? Pea. Reg. at:

   

59

 
 

  PAL Em “in am: eﬁeﬂt in
balance ﬁre med 1‘53: Wham .1 15:  , 
'  m a d' “ﬁfe m align ﬁm PAL renewal with the ﬁt]!

“  ' 3” Id, at Sﬂgﬂwe mmﬁcyamicafs  

 
 
      
 
 
 
  
  
 

  

  
   

 
 

mama, and
4%? U

      

“1.5!

    
  
 

W

 MM” " :‘Ii,
  ' Sm mvmmmm JIM?ACT ANALYSIS apps,
A53. The  i1; Wage pilﬂm mjeﬂs mﬁucﬁ thei?
 5  by2?% m 83% helm 5%! PAL Mmk Id; app B am
an mm mm EPA
H51me ﬁr 1,».

 
 
 
 
 

app. E at 1, EPA maimed ﬁrm ‘TALS MM 0%? time mm m
a ‘  5:1: in  ta cleaner 3mm because ﬁne yam
wm m‘m m be aemmmadaﬁed mgr mg PAIL, cap.”- 6‘? Peal
Reg. at @9201 EPA aim ﬁmmﬁ mm FALS anmgg   m
 physical m   chmgw mm:

efﬁcimcy m mam mmn Meg by  me:
  ﬁricﬁmf”  wiﬂm making mcl'm chmg
Id; (3mm quaiaﬁm    see ENVJRQNMENTAL
IMPACT ANALYSES app. A at £339 9- ’ mm mm 915’“ m3
 'm ﬁle Mm mjéﬁs axe main” @migsfams cam
m wright-ed m If? .   siuﬁad ﬂaw:
“1%on  ' ’ 
enfmeeawe as a 
 “ ‘  mime
$3;ng

 

 
  

   

 

 

   
    
   

 

 

     
 

 

 that «:‘iiLu‘: 
@366; Ewmgmag

 ‘ the Ma  far

5% mm m m: ch a

 NSR, m ﬁ‘ they me

   
  
     
  

 a V. . .  . . Sew 4Q CER §§5221§a§£2ﬁivxg®g
523mm). The PAL pmvﬁsﬁm @f‘ tbs 2   ~ 
such WWW mm   a " a
Wiger NSR EM 333% ﬂﬁ PAL TL Sm EWRGNMENML
IMPACT ANALYSIS ppm B at 4. ﬁle EPA a aged that
it mum next     L 

emimm 2

  

     

g
g
g

 

         
  
   
    
  

       

 ﬁim m We EPWS
 @f PM. They 
ﬁﬂﬂt pmng 7 7 an lmkbaek pmﬁaﬁs m  ., 
51mth men gym and “they mtmd that madame m2 muleg
1m Emvg m m '  w mag mar  ‘  11km
ammyw imkback 3mm aﬂwg mm ﬁg m that" PALS big;
mgh w acmmmdme £21m    , ,3 " ”
ﬁg. They aim mmmamd ﬁlm maﬁa aha 2
:11:  m ‘fiﬁﬂ‘lf "Lil:   Wm exam
' sat 11mm» PM far abcm mam amall

   

 
     

      
 

     

      

SR “homage meg
emﬁsgim Hewevm as   in Part mg EPA mm ﬁlm
ten—39w Bmkback perm? m aﬁect mﬂy a M percenﬂagg @f
mums. 5w wpm Pm“: m (ciﬁmg Ewmmmmm IMPACT
Aﬁﬁﬁsm me E), ﬁmfma EPA amms mm mast games
W w 33% PALS  m ‘ bageh’me -,:;;i‘“~,ij»;.g~;,il 
53w ENVHRQNMENTAL Mme? A at L

 

  

 

    

.mmmmmmmjé

. . . V
We Emmi-IMOooaoosomyn‘ mﬁwlill slewing sees cool aan“cans-asaansenecaamwmuaﬁl
V I -

We mjmmneuceowcowsnounmwaenswuwnwedﬁé
Sm m Meal Authaﬁiygmﬂammgwwag“mammmﬁ?
A»  ‘. ‘9 V3  «axawﬂxnuéaemamcacmwﬁunwég

aaosesbsséahmlamuwa @eaoen “mammal-m. mammal lamalﬁg

 

         
 

‘ Gang mfpe; “ ‘ ’ £
39% § 7411(aX4) 
'I " " ﬂﬁﬁ

 

   

ﬁlmy MELVNm and IX... Judgg’m‘atem
Imamsmﬁmdggwm  3mm

   

 

4’

yg; the cm must  m EPA”§   @f
ubemeﬁﬁ @fPAEs, whﬁehisbaseﬂ mam
 ' mkm‘im @f ’ ' data  ﬂw pﬂm
pmjeme Seaguiy 3
Cir; Ewéﬁa   
mile” 6? Fed.
522E

   
   
     
 

         
 
  
  
 
   
 

Vie mm mm

  
   
   
  

 same WW and m gnmumga mung m
«mm paﬂmim cam]  the 
 “an   ta NSR appﬁcahw
 r: 9 mm Umﬁ”   '
mans. 6? Fed; Reg at @322. ’Undaf this
 69% mm   emisgiﬂm and m 433%
7 v-NSR as 1mg as it was mm mama Mfg   [Emit
mg wen ﬁ" ﬂm charge Wm the mm? m amaﬂ-
  fﬁ A Emit mam; quaﬂﬁw fm’ mm Unit
' ‘ " i has inmliﬂed “maﬁwﬁfhe-W mummy minimal
lags  Gr BACK) as a result a? majam’ NSR 
me ﬂag ten yams! See id at gﬂggwaﬁﬂ éemiﬁaﬂ ant 4% GER. §
5 1.: gr: majm NSR cm aim
 ' “ﬁes ﬁlm is WWW
_  CT and that
LIII‘L ah“

 

 

 

 

 

    
 

 
 
  
 
    
       

:  at 40 CPR; § 52,21iy}; A m
im Chm Uni: smug far ﬂan  m 335; at 80323@
402 CJFLR; § ﬁﬁﬂlixﬁﬁ), and may  its Clean

1 mm 3% id. {mﬁé’ﬁaﬂ art 49 CQFR. §

as mi  Wﬁh ﬂiﬁ 

 

 

   

    

It 9'1

gm: $9,231

 

"W  
at 4% GER g

 
    
 
   
 

 

   

 

“mammal  imwmtﬁm” 1mm Shaw?” Ste?
I'm  ,:,    had an ﬁmﬂm @n me. preciss
quesﬁm at Ema” Ckmm 46? US: at 843 n.9, we caneﬂude

 , .   “Emmam” in mm 0f

 
 
   

 _ Ilr‘ei‘éi

ﬁmﬁ mgm Japan wmme, m be 39 msz 33% if it m
be pmvmim ﬂames mm m wan-ﬂ Sim ha Wafﬂuaug

mid, m?    TRWJM. 1A Andrews, $34 US“, E49, 311

 

      
 
  
  
 

 
 

gmemﬂly  
*   Em the dimamte

  mike CAAQ
ml” $13 “‘5 °  '
have 63% paiémi’ai 3@ mm mm  

  

 
 

   
 
    
  

  
  

 

w Jim Cam I _
v  3m 39?“? it was ‘  Qfﬂm 

 

m mg“ m refer
-. ' ‘   in Aiﬁémm
Pmerihﬁ ﬁlm use afﬂm m “emﬁt” as .. j ed mg 
in M” E a QWemme m game mam at“ actual mﬁssﬁmmsi’”
63$ ESQ at $3” ‘ '

    

v1 “IL; I'

 
 
   

    

“me (7%? Cam  CL ‘ﬁbest Mam 
as “ﬁlm missim ﬁgmiimmﬂ biased {in ﬁg 1:
m @feagh mum . a a emimd A
5“ 42 USC. § MWQE   ., V

   
     
  

 applﬁad NSR to “ﬂjﬁe  : : 
mgr; “241mm ﬁf @153 @1193) @f any ..  9r Emmy. 42
USS. § WWQRC}   Ellis) daﬁn a “Maﬁme
as my physimﬂ 9r QWIEQM change that  the mm
M" any @31—   gmmeé by [ﬂag] mum.” 42 13.3% §
?411(a}(4)(mpha$i§ ddedl). As ad, Wm Cmmss mad
the I???   x m ﬁhe   ' if?

  
 

 

 

   

 
  
 

 

   

 ms @f
haw added a

n2! 

$4

534 13-3.. at 452; my; 534 mm “at 33. Memwiers  ﬁfth:
Wm minim” dm mt by Emma? my to actual  m, the
n I “ﬁlm amamz- @fmy ai’ Mfmﬁﬁﬁ' mitigd by  a :é‘j.:‘:;t;

   
 
 
    

 

   

 g ,4 adﬁw}; EPA itseﬁf  ' :  
ﬁne pmhle ta the; ESQ We” See 45 Fed, Reg. a& 523%.

 
 
 
 

.~ @ftﬂm CM indiemes
 10 Emily NSR m  V 
 mgsim mm W” Namath]
 and 2% vamﬁa that; m? m if ﬂm 2%: male, 6‘? Fed.
Reg. at $37933 {midiﬁed at 49 CFR. § ﬁlﬂﬁxﬁﬁ as cannula:
Eco ﬁne 5mm mag: {Emma Sﬂep la -

     
 

 

   

1
VB, Pﬂﬂuﬁm Emmi ijem

   
 
  

 d a r 2092 ml: e
a g§    
“mm m m 

        
     
  
 

(ERR §§52a21l€®X2Xﬁﬁi§fm§ 522]@X32)§522ﬂ E}.

mm Mk; a PCP {that mduceg ssim 9M  '  , 
m   " ° ? 0f 3   ill. is m a
” my whim w NSR if its mt eﬁ‘éﬁ
..  maxi Edgar 3®9232~335 EPA adﬁpﬁeﬂ
1 fm PCF§ umdeﬁakam by elech  in
eg 5? Fe& Reg. at 32333683? 

   
  
 
 
 

 

 at 40 SEER, §§ SEEECDXQXﬁﬁﬁﬂﬂg 5221(b3g32};.

 

 
 
 
 
   

 
     

NEE?” 6”? Fenge ‘

 

3mm M R A gem may mam 242 @9393;
giggin my. Agg’n mgm 3% ma msg mas-aw (Dace .
19%)3 ' ‘

  
   
 
 
   
 
 
 
   
 

7m m Haggaﬁve mm fa mm

mm: @ﬂaér than the 'faelt mam

 in E9239 ii Tmcm‘pamted ﬁlm
"  wile NSPS fa ‘

       

 

6M ., But far 
PS mgwﬂaﬁm‘m MatheNSR ., 

    

ﬂ . 

7,:   Part 11.?

 
 
 

EPA”§ My 0m mppmt fm ﬁlm PCP  gm E3 im vim
ﬁlm if wmlﬁi bé   z  ge PCPS “by
summing than m NSRQ Em mam ES  
“absurd” am '  me mimaw east 0f mjam ﬁlm
'-  E mmm m} EPA m m dwmnmme

 amid ,: m1: marmalade, far mampﬂeg

   

i'wfieafl‘w’i I 1.

      

‘ ' -1I am IN

  
   

 

 

e e
JI‘

him

'v sea 42 133$, §3§6§ m m ﬁr
‘ 5% id. § 7511a€e3€23

(21%
vi?

a, 12(Jiﬂyl ' 993m Wendie
1mm . Tml 

Fﬁﬂﬂ 13?; 1443
E ‘ iI_

 

ﬂ?

 
   
      
  

, m a.
” Sam. N6. 9191396 {

   

    

 

2% m6?
1 in ﬁm

   
  
 

  

     

m 2962 mm 5? Fed. Reg. at 32933623?; 6? 'I’
3®£?5r?69 3&283a94 (wdiﬁaﬂ aﬁ 45$ GQFQRQ
 szglfhxm 52.2mm m3 .:  

   

 

1W3 (mg m 19%
3a: @513 "We mm 

     

 

U385

  as pm 63% SIP s-I 4"
3% by EPA Wigs-s ﬁle we

‘ ‘ " than 1%. EPA ”
§5Llﬁﬁia ' c '
8mg

 

  
  

   

‘ “we ﬁgs

a J
r ,

“i1 im§ 531M m“ m -
im§ ﬁlalﬁﬁ'm imiudé

   

  
  

 

   

$9

   
  
 

 
   

4132

   

4% SEE,
ms

     
  
 
    
 

m U 91"

 
  

 :32: film  Sm Abémg 
 mm “ 33mm

    
  
    
  
 
  
  
     
  

 :71 w m
@5942:

        
   

@011;
 iﬁ

    
 

 

131,32148, m M“

'21?  . at I
NSRWiﬂ “land t6
an. qualiﬁring

 

(m

 

sgsz; m ma ﬁ'ed.

Hamekmﬁ  
1246a, 1268 mace

 

 

E %. gt 51-56. As

 

salami, Sieeidg§74lh
m 53' ’ ' ‘a’?

 

m

Fﬂd 3239 
 tmk an